08/25/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0330



                             No. DA 20-0330

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

BRADLEY MEFFORD,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 30, 2020 to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 25 2020